Citation Nr: 0202976	
Decision Date: 04/02/02    Archive Date: 04/11/02

DOCKET NO.  99-20 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to a service-connected left 
knee disability.

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to a service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel



INTRODUCTION

The veteran served on active duty from August 1961 to October 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied the claims on appeal.

In January 2001, the Board remanded the issues to the RO for 
further development.  The requested development has been 
accomplished to the extent necessary and the case is now 
ready for appellate review.

Finally, it appears to the Board that the veteran may have 
attempted to raise the issue of a entitlement to a total 
rating based on individual unemployability.  If he desires to 
pursue this issue, he and/or his representative should do so 
with specificity at the RO.  As there has thus far been no 
adjudication of this issue, the Board has no jurisdiction of 
the issue at this time.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The medical evidence indicates that it is "probable" 
that the veteran's right knee complaints are due to his 
service-connected left knee disorder.

3.  The weight of the medical evidence reflects that the 
veteran's current back problems began many years after his 
release from military service and are not related to any 
incident of such service or to his service-connected left 
knee disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, a 
right knee disorder is shown to be aggravated by his service-
connected left knee disability.  38 U.S.C.A. § 5103A (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).

2.  A low back disorder was not incurred in or aggravated by 
military service, may not be presumed to have been incurred 
in service, and is not proximately due to a service-connected 
left knee disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1153, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2001); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If 
a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and arthritis becomes manifest to a compensable degree 
within one year after the veteran's military service ended, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, should also 
be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id. 

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board notes that the veteran has not claimed entitlement 
to service connection on a direct service connection basis; 
rather, he asserts that he developed right knee and low back 
disorders as a result of his service-connected left knee 
disability.  However, as noted in the Board's remand of 
January 2001, the service medical records show that he 
complained of a sore back in March 1963, which was attributed 
to lumbosacral sprain.  Subsequent records from July 1965 
note that the veteran injured his back while unloading milk.  
Further, he was treated for low back pain in February 1969 
after falling down stairs.  The Board is obligated to "seek 
out all issues [that] are reasonably raised from a liberal 
reading of the documents or oral testimony submitted prior to 
the BVA decision."  Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); see also EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Myers v. Derwinski, 1 Vet. App. 127, 129 (1991); 
cf. Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) 
(holding that VA has obligation to explore all legal 
theories, including those unknown to veteran, by which 
veteran can obtain benefit sought for same disability).  In 
summary, once a veteran has made a claim for service 
connection for a current disability, VA must investigate all 
possible in-service causes of that disability, including 
those unknown to the veteran.

After a careful review of the medical evidence contained in 
the claims file, the Board concludes that the preponderance 
of the evidence shows that the veteran's right knee disorder 
was "probably" caused by his service-connected left knee 
disability; however, the weight of the medical evidence does 
not support a finding that his low back complaints are 
related to his military service or to his service-connected 
left knee disability.

Right Knee Complaints

With respect to the veteran's right knee complaints, and 
giving the benefit of the doubt to the veteran, the Board 
finds that the record supports a finding that the veteran's 
right knee disorder is aggravated by his service-connected 
left knee disability.  Although no specific right knee 
disorder was diagnosed in the December 1998 VA examination, 
the Board is persuaded by the May 2001 VA examiner's opinion 
that it there is a "probable correlation" between the 
veteran's right knee complaints and his service-connected 
left knee disability.  While the examiner recommended 
additional follow-up on the veteran's right knee, the Board 
finds that for purposes of this decision, his opinion is 
sufficient to establish service-connection on a secondary 
basis.  Moreover, there is no medical evidence showing the 
contrary result.  Thus, giving every benefit of the doubt to 
the veteran, the Board concludes that entitlement to 
secondary service connection for a right knee disorder due to 
a service-connected left knee disability is indicated.  

Low Back Complaints

On the other hand, the Board finds that the weight of the 
medical evidence does not support the veteran's claim for 
service connection for a low back disorder.  While the 
service medical records reflect that he was seen on more than 
one occasion for low back pain, nothing in these records 
reflects that he was diagnosed with a chronic low back 
disorder.  The report of a Medical Board dated in June 1977 
does not reflect any complaints or findings regarding the 
veteran's back.

The veteran's initial claim for service connection for a back 
disorder was dated in November 1998, more than 20 years after 
his release from service.  The veteran reported that his low 
back problems were secondary to his left knee disability.  
The record contains no evidence of continuity of low back 
symptomatology from the date of the veteran's release from 
service in 1977 until he filed the November 1998 claim.  
While a physician noted in-service complaints of back pain at 
the time of an examination in May 2001, the physician 
concluded that the in-service complaints were unrelated to 
the current degenerative changes exhibited.  The Board 
concludes that the in-service back complaints were acute and 
resolved during service without any chronic residual 
disability.  There is no basis for a grant of service 
connection for a low back disability on a direct basis.

At a December 1998 VA medical examination, the examiner 
commented that there was a possibility that the veteran did 
have pain in his back associated with his abnormal gait and 
the need to keep the weight off his left knee.  However, the 
examiner also stated that the veteran had compression 
fractures in his mid back that could cause back pain 
unrelated to his knee injury.

The veteran submitted a December 1998 letter from a private 
chiropractor to the effect that he had treated the veteran 
for complaints of low back pain.  He reported that the 
veteran had also mentioned to him on several visits that his 
knees hurt.  The chiropractor related that it was well 
documented that patients with severe knee problems were prime 
candidates for lower lumbar and sacroiliac pain.  He related 
that limping overworked the opposite side and eventually 
"took its toll."  While offered in support of the veteran's 
claim, the Board places less probative weight on the letter 
as it does not relate the veteran's signs and symptoms to any 
particular medical condition.  Further, the weight of the 
remaining medical evidence does not support the veteran's 
claim.

Specifically, the Board is compelled to place more probative 
weight on the VA examinations dated in December 1998 and May 
2001, which found that the veteran's low back complaints were 
not related to his service-connected left knee disability.  
First, these two examinations focused directly on the issue 
under appeal; that is, whether the veteran's low back 
complaints were related to his service-connected left knee 
disability.  Therefore, the Board places great weight on the 
medical opinions specifically addressing the issue now before 
it.

After a review of the veteran's medical history and a 
physical examination, the December 1998 examiner remarked 
that an X-ray of the lower back was not significant but the 
veteran did have compression fractures in his mid back that 
could cause back pain unrelated to his knee injury.  
Similarly, the May 2001 examiner noted an in-service 
complaint of back pain and opined that it would not have led 
to the extensive degenerative changes exhibited.  On the 
issue of whether the veteran's gait deviation could cause 
such changes, the examiner reported that it was "difficult, 
if not impossible" to determine.  The examiner also noted 
that the veteran was so overweight that he was throwing 
excessive strain on his low back due to his wide girth and 
weight problem, which was "more pertinent."  Therefore, a 
reasonable reading of the two opinions is that the veteran's 
back complaints are unrelated to his service-connected left 
knee disability.  Because the Board assigns a greater 
probative weight to these two examinations, the claim must be 
denied.  

The Board has also reviewed the statements from the veteran's 
son and a family friend to the effect that they had seen him 
fall due to knee problems.  However, these statements do not 
provide a basis for relating the veteran's back complaints to 
his service-connected left knee disability.  While they may 
provide an account of their observations, the statements are 
not sufficient to establish a link between the veteran's left 
knee disability and a low back disability.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995) (a lay person is not 
competent to offer evidence requiring medical knowledge).  
The Board accords these accounts of little probative value 
because when the issue is one of medical etiology, evidence 
of nexus cannot be provided by lay testimony; "lay persons 
are not competent to offer medical opinions."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994).

The Board has also considered the veteran's and his wife's 
objection to the veteran's May 2001 VA examination.  They 
allege that the examiner was gruff, insulting, demeaning, 
rough, and threw the letter from the veteran's chiropractor 
in the trash.  After a review of the examination report, the 
Board finds no basis to disregard the report.  First, it 
appears to the Board that the tone and manner of the report 
is straight-forward and professional.  Further, the examiner 
undertook a review of the complete claims file and medical 
records and accurately outlined the veteran's past medical 
history in detail.  He also recorded the medical history 
obtained directly from the veteran and appeared to undertake 
a thorough physical examination, including range of motion, 
straight leg raises, Lasegue, bowstring, and Patrick testing.  
Moreover, he assessed the veteran's reflexes, nerve stress 
test, sensory system, pulses, and musculature.  As to the 
chiropractor's report that was allegedly thrown in the trash, 
the examiner referenced the letter and its contents directly 
in the examination report suggesting that he considered the 
report in his assessment of the veteran's condition and did 
not, in fact, discard it.  Therefore, the Board finds that 
the examination was thorough and adequate for purposes of 
this decision.

In sum, the Board has carefully weighed the evidence of 
record, the veteran's testimony, and the chiropractor and VA 
medical opinions, in light of the applicable law and finds 
that equipoise is not shown and the benefit of the doubt rule 
does not apply.  Specifically, the Board finds particularly 
probative the two VA examinations and opinions because the 
examiners had access to the veteran's entire record, and 
specifically address the issue on appeal.  While his treating 
chiropractor opined in general terms that patients with knee 
problems often had low back problems, the Board specifically 
accords more probative weight to the examinations which 
focused upon the critical inquiry of this appeal; that is, 
whether the veteran's low back complaints were secondary to 
his service-connected left knee disability.  As the 
preponderance of the evidence finds that the veteran's 
symptoms are not related to his left knee disability, the 
Board is unable to grant the benefit sought.  

With respect to both claims, and on a final procedural note, 
the Board notes that during the pendency of this appeal, 
there was a significant change in the law.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 5106-
5107, 5126), which, among other things, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminated the concept of 
well-groundedness and is applicable to all claims filed on or 
after the date of enactment or those filed before the date of 
enactment but not yet final as of that date.  Recently 
published regulations at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)) were promulgated pursuant to the enabling 
statute.

In this case, the Board finds that the VA has met its duty to 
assist the veteran in the development of these claims under 
the VCAA.  By virtue of the information contained in the 
statement of the case and supplemental statement of the case 
issued during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  Further, while it appears that some outpatient 
treatment records may not be associated with the claims, the 
Board finds that these records are not necessary to make a 
decision on the claim.  First, given the favorable decision 
as to the right knee disorder, no further evidence is needed.  
In addition, the veteran has not alleged that any physician, 
except the letter from his chiropractor, has established a 
connection between his back complaints and his service-
connected left knee disability.  As the chiropractor's letter 
is associated with the claims file, and was also considered 
by the most recent VA examiner, the Board finds that a 
further delay for records is not warranted.  

Moreover, the veteran two separate VA examinations, which 
directly addressed the issues on appeal.  As such, the Board 
finds that there is no need to seek additional development at 
this time and to do so would delay final adjudication of the 
claim.  Therefore, the Board finds that the mandates of the 
VCAA have been satisfied.


ORDER

The claim for entitlement to service connection for a right 
knee disorder, claimed as secondary to a service-connected 
left knee disability, is granted.

The claim for entitlement to service connection for a low 
back disorder, claimed as secondary to a service-connected 
left knee disability, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.

 

